DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is unclear which element is  “first input” “second input”, “first input shaft”, “second input shaft”, “single input shaft” [claim 18 for example] or “worm drive” [claim 7 for example] since no associated references are found in the disclosure.  What structures are the ‘first input’ and the ‘second input’ exactly?  The specification was amended to add “ends A and B of the worm shaft 242 correspond to inputs” but it is still unclear if A and B are the inputs, or other structures are the ‘first input’ and ‘second input’ as claimed... how come the applicant has not added a reference character in the specification and drawings to indicate exactly what structures are the first and second inputs, the first and second input shafts, etc.?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Specification
The amendment filed 9/17/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The gear box/gear assembly being fixedly mounted with respect to the support structure.  Although fig. 4 appears to show that the gear box could be “fixedly mounted with respect to the support structure” as now claimed, it isn’t necessarily explicitly explained or shown in the original disclosure as “fixedly mounted” to support structure 104 as explained hereinafter.  It may have been the applicants original intent to have the holes at the top of 204 to be attached to a structure such as ceiling or another beam for fixing, or the top of 202 in fig. 4 shows what appears to be a bracket for mounting to a ceiling structure and maybe that is what the applicant originally intended to fix the structures 204 and 202 for .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, and 7-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The examiner does not see support in the specification for the gear box/gear assembly being “fixedly mounted” with the support structure.  Although fig. 4 appears to show that the gear box could be “fixedly mounted with respect to the support structure” as now claimed, it isn’t necessarily explicitly explained in the original disclosure as “fixedly mounted” to support structure 104.  In fact, it may have been the applicants original intent to have the holes at the top of 204 be attached to a structure such as ceiling or another beam for fixing, or the top of 202 in fig. 4 shows what appears to be a bracket for mounting to a ceiling structure and maybe that is what the applicant originally intended to fix the structures 204 and 202 for example.  Therefore, the original disclosure doesn’t necessarily have support that 204 is “fixedly mounted” to the support structure 104 as now claimed, therefore this is new matter.
Regarding claim 18, the claims requires two shafts be a “single input shaft”, since “single” is a negative limitation this doesn’t appear possible and it also appears to be new matter based on the lack of description for the negative limitation “single” relative to the input shaft considering the original disclosure only discloses “single output” [not input]. Either it is a single shaft with two ends [which appears to be new matter], or it is a shaft comprising two shafts but it can’t be a single shaft having two shafts as newly required in the scope of the claim 18.  Also note the negative limitation paragraph inserted below.

MPEP 2173.05(i)     Negative Limitations
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35  U.S.C. 112, second paragraph. ….
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d  1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (20160214835). Jin discloses a support structure, as recited in paragraph [0046]; 
a carriage 1, coupled to the support structure so that the carriage is movable vertically with respect to the support structure when the support structure is disposed in an upright position: 
a gear assembly 6 fixedly mounted (via connecting components - note 3 for example can be part of the ‘gear assembly’ and 3 is fixedly mounted to the support structure 4) with respect to the support structure, as recited in paragraph [0046] (note that an assembly can include many parts such as more than just element 6 as further described in the following) having: 
an output shaft 5, operatively coupled to the carriage so that rotation of the output shaft in one direction raises the carriage with respect to the support structure and rotation of the output shaft in an opposite direction lowers the carriage with respect to the support structure, as recited in column in paragraph [0040], 
a first input shaft 61, in rotationally driving engagement with the output shaft through the gear assembly, as recited in paragraph [0042], and Response dated September 17, 2021 Serial No. 16/031,468 Page 6 of 14 
a second input shaft (interpreted as the shaft of 71 that connects to 7; note there is an input shaft side of 71 [left side in Figure 2 for example] and a hand grip side of 71 [right side in Figure 2], the two sides connected by a member in 
a first driver 8, in rotationally driving engagement with the output shaft via the first input shaft; and 
a second driver (such as 71 or 7), in rotationally driving engagement with the output shaft via the second input shaft.  
Regarding claim 15 Jin discloses wherein the first driver comprises one of an electric motor 8, a hydraulic motor, and a pneumatic motor.  
Regarding claim 16 Jin discloses wherein the second driver comprises manual actuation mechanism having a hand crank 71.  
Regarding claim 17 Jin discloses wherein the gear assembly comprises a worm drive, as recited in paragraph [0043].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835) in view of Serhan et al. (20110271443).
Jin discloses a support structure 4 (including external wall recited in column 5, lines 24-27); 
a carriage 1, coupled to the support structure so that the carriage is movable vertically with respect to the support structure when the support structure is in an upright position; 
a gear box 6, fixedly mounted with respect to the support structure (as recited in paragraph [0046] - the examiner notes that bracket 4 is fixed on a wall therefore it is understood that gear box is fixedly mounted (via connecting components) to the support structure -- it is further noted that the phrase “fixedly mount with respect to” is broader than being -directly fixedly mounted to- or -directly fixed on- or the like such that if the claim was amended to one of these phrases it would likely overcome the applied art [further consideration would still be required].  In fact “with respect to” can often mean that the two structures move relative to one another and in this case the gear box 6 is at least fixedly mounted with respect to the support 4 because all of the movable structures are fixedly mounted to the support or they would fall therefrom) having a first input and a second input either of which is operative to drive a shared output, the shared output being connected to the carriage to raise and lower the carriage, as recited in paragraphs [0040] and [0041]; 

but fails to disclose the gear box having a second driver in operative engagement with the second input of the gear box.  
Serhan et al. teaches the utility of a lifting apparatus with a gear box 134, having bot a first input 140 and second input 144, a second driver 116, in operative engagement with the second input of the gear box. The use of a second input is used to allow for the apparatus to be operated at least via two inputs which could be used both manually and/or automatically. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the gearbox and first input of Jin with a gear box having a first and second input as taught by Serhan et al. so as to allow for the apparatus to be operated both manually and automatically.  
Regarding claim 4 Jin discloses the first driver comprises one of an electric motor 8, a hydraulic motor, and a pneumatic motor.  
Regarding claim 5 Serhan et al. discloses wherein the second driver comprises a manual actuation mechanism having a hand crank 116, as best seen in Figure 13.  The use of a hand crank is used in the art to allow a user to manually adjust and operate the apparatus to a desired height.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the gearbox and first input of Jin with a gear box having a first and second input as taught by Serhan et al. so as 
Regarding claim 7 Jin discloses wherein the gear box includes a worm drive, as recited in paragraph [0043].  
Regarding claim 8 Jin discloses wherein gear box is configured to act as a brake to hold the carriage in place, as recited in paragraph [0006] and [0019] , examiner notes that when the motor is out of action/disconnected the carriage is held in place unless or until the handle is used to operate the apparatus.  
Regarding claim 9 Jin discloses wherein the carriage moves vertically along tracks 3, extending vertically along the support structure, as recited in paragraph [0040].  
Regarding claim 10 Jin discloses wherein the carriage moves along the tracks via a plurality of roller carriage assemblies 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835) in view of Serhan et al. (20110271443) in view of Bolander (670466).  
Regarding claim 11 Jin in view of Serhan et al. as advance above fails to disclose wherein the carriage extends from the support structure in a cantilevered configuration. Bolander teaches the utility of a carriage of a lifting mechanism having a cantilevered configuration, as best seen in Figure 1. The use of a strong and durable platform that extends in a cantilevered configuration .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835) in view of Serhan et al. (20110271443) in view of Henricksen (1923034).  
Regarding claim 12 Jin in view of Serhan et al. as advanced above fails to disclose a counterweight that is configured to offset weight of the carriage.  Henricksen teaches the utility of elevating apparatus having a counterweight that is configured to offset weight of the carriage, as recited in on page 2, lines 94-96.  The use of counterweights are used in the art to balance the weight of the car so as to reduce the load on the motor to a minimum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elevating apparatus of Jin in view of Serhan et al. with a counterweight as taught by Henricksen so as to reduce the load on the motor to a minimum.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835) in view of Serhan et al. (20110271443) in view of Olsen (4664230).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835).  Jin as advanced above fails to disclose the support structure comprising spaced apart columns and a cross member.  However the embodiment as best seen in Figure 6 of Jin teaches the utility of  the elevating cage apparatus wherein the support structure comprises a pair of spaced apart columns 230, and a cross member 222, extending between upper ends of the columns.  The use of support structure having spaced apart columns and a cross member to suitably guide and balance the carriage member while it is moving vertically.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elevating apparatus of Jin with columns and a cross member as taught by the embodiment of Figure 6 of Jin so as to suitably guide and balance the carriage member while it is moving vertically.   
20 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835) in view of Henricksen (1923034).  
Regarding claim 20 Jin as advanced above fails to disclose a counterweight that is configured to offset weight of the carriage.  Henricksen teaches the utility of elevating apparatus having a counterweight that is configured to offset weight of the carriage, as recited in on page 2, lines 94-96.  The use of counterweights are used in the art to balance the weight of the car so as to reduce the load on the motor to a minimum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elevating apparatus of Jin with a counterweight as taught by Henricksen so as to reduce the load on the motor to a minimum.  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (20160214835) in view of Olsen (4664230). 
Regarding claim 21 Jin as advance above fails to disclose the carriage having railing to form a cage. Olsen teaches the utility of wherein the carriage 58, of a lifting device having a railing to form a cage, as best seen in Figure 1, as recited in column 4, lines 20-25. The use of carriage having a railing to form cage to prevent its occupants from accidently falling off of the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the carriage of Jin with a railing to form a cage as taught by Olsen so as to prevent its occupants from accidently falling off of the apparatus.

a carriage 1, coupled to the support structure so that the carriage is movable vertically with respect to the support structure when the support structure is in an upright position;
a shared gear assembly [emphasis on “assembly” as claimed which is much broader than ‘a gear box’] fixedly mounted(via connecting components) with respect to the support structure, as recited in paragraph [0046], with respect to the support structure having a first input shaft 61, a second input shaft (interpreted as the shaft of handle 71 - such as left side of 71 in fig. 2), and a shared output shaft, the first input shaft and the second input shaft each being operative to rotate the shared output shaft, the shared output shaft being connected to the carriage to raise and lower the carriage; 
a powered motor 8, in operative engagement with the first input shaft of the gear assembly; and 
a manual actuation mechanism (interpreted as the handle end of element 71), in operative engagement with the second input shaft of the gear assembly, but fails to disclose the carriage defining a railing structure about a periphery thereof. Olsen teaches the utility of wherein the carriage 58, of a lifting device having a railing to form a cage, as best seen in Figure 1, as recited in column 4, lines 20-25. The use of carriage having a railing to form cage to prevent its occupants from accidently falling off of the apparatus. Therefore, it would have 

Regarding claim 23 Jin discloses wherein the manual actuation mechanism comprises a hand crank 71.

Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 9 of the remarks.  The applicant recites that the components of the gear assembly of Jin are not “fixedly mounted with respect to the support structure” as required by claim 14.  The examiner would first like to note that there does not appear to be support in the original disclosure for the limitation of the gear box being “fixedly mounted” as discussed in detail already in the rejection applied above].   It should be noted that claim 14 recites “a gear assembly”, an “assembly” can include many parts such that 3 can be part of the assembly as one non-limiting example.  The examiner further notes that paragraph [0046] of Jin details fixedly mounting an assembly of parts with respect to a building/support structure. Therefore the examiner has interpreted the gear assembly/gear box to be fixedly connected (via connecting components) to the support structure as claimed or 3 can be arguendo, the structure of the gearbox 134 in Serhan, when applied to Jin, would perform the function as claimed since 140 [as one example] can be used as a second input to drive the vertical shaft as an output shaft, therefore the structure of Serhan can perform the function claimed. Secondly, it is also noted that the applicants argument is not commensurate with the rejection as applied since Jin already teaches two inputs [one via a crank and a second via a motor] and Serhan is merely teaching that the structure of multiple inputs/outputs can be in driving engagement at all times.  But it should not be ignored too that 140 could provide a second source of input among others as well.  The applicant’s attention is drawn to page 12 of the remarks.  The applicant states that nowhere .
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634